                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:19-CV-27-D


L&M COMPANIES, INC., et al.,  )
                              )
                  Plaintiffs, )
                              )
             v.               )                             ORDER
                              )
UNIQUE FOOD COMPANY, INC.,    )
et al.,                       )
                              )
                  Defendants. )


       On May 14, 2019, defendants Unique Food Company, Inc., Louis Deangelis, Beverly

Deangelis, Louise Deangelis, Jr., Gina Bissette, and Bissette Brothers, LLC ("defendants") objected

to the claims under the Perishable Agricultural CommoditiesAct("PACA"), 7 U.S.C. § 499aet~,

of plaintiffs Palumbo Foods, LLC ("Palumbo Foods"), L&M Companies, Inc. ("L&M''), Patterson

Repack, Inc. ("Patterson Repack''}, and Ford's Produce Co. ("Ford's Produce") [D.E. 123, 124, 125,

127]. On May 28 and 30, Palumbo Foods, L&M, and Patterson Repack responded in opposition

[D.E. 136, 137, 139]. On June 4, 2019, defendants replied [D.E. 141, 142].

                                                I.

                                                A.

       Defendants' first objection to L&M's PACA claim asserts that L&M gave notice too early

to preserve its rights under PACA because L&M sent its invoices, on which PACA notice was

provided, to defendants before defendants received delivery ofL&M's produce. See, e.g.. 7 U.S.C.

§ 499e(c)(3); 7 C.F.R § 46.46(f)(2}-{4); KjngsburgApple Packers Inc. v. Ballantine Prod Co., No.

1:09-CV-901-AWI-JLT, 2010 WL 529486, at *4 (E.D. Cal. Feb. 9, 2010) (unpublished); In re
Bissett Produce.Inc., 512B.R. 528,536 (Banlcr. E.D.N.C. 2014), aff'g,No. 5:14-CV-451-FL,2015

WL 868029 (E.D.N.C. Feb. 2, 2015) (unpublished), aff'd sub nom., Derek & Matthew Bissette

Farms v. Bissette Produce, Inc., 612 f. App'x 684 (4th Cir. 2015) (per curiam) (unpublished); cf.

Produce Alliance v. Let-Us Produce, 776 F. Supp. 2d 197, 201--03 (E.D. Va. 2011). Defendants,

however, raised this objection in its motion and not in its objection to L&M's claim, thereby

violating this court's consent order. See [D.E. 63]   ,r 32.   Thus, the court deems this objection

waived.

       Defendants' second objection to L&M's PACA claim asserts thatL&M failed to disclose the

agreed-upon seven-day payment term on its invoices. Parties may opt out of the default ten-day

paymentrequirementbywrittenagreement. See7C.F.R.§46.2(aa)(ll);PerfectlyFreshFarms,Inc.,

692 F.3d 960, 963 (9th Cir. 2012). The new payment term, however, must be disclosed on

"invoices, accountings, and other documents relating to the transaction." 7 U.S.C. § 499e(c)(3).

L&M does not contest the fact that the term was not on its invoices. See [D.E. 116]. L&M,

however, asserts that the agreement between the parties ended on June 6, 2018. See [D.E. 116-1]

at 2. Accordingly, the court sustains defendants' objection as to any payments made under the

agreement betweenL&M and defendants for seven-day payment terms, and allows discovery on how

many invoices to which that agreement applied.

       Defendants' final objection to L&M's PACA claim asserts that the parties agreed to payment

35 days after delivery and acceptance of produce in violation of PACA. Defendants, however,

provided no evidence in their objection of any such agreement, thereby violating this court's consent

order. See [D.E. 63] ,r 32; cf. [D.E. 103]. Thus, the court deems this objection waived.

                                                 B.
       Defendants' first objection to Palumbo's PACA claim asserts that Palumbo was not a

                                                 2
licensed PACA dealer when it attempted to give PACA notice through its invoices for all produce

sold on or before September 20, 2018. See [D.E. 123-1]; [D.E. 137] 2; [D.E. 142] 1. Dealers not

licensed under PACA cannot preserve trust rights under 7 U.S.C. § 499e(c)(4), but may preserve

trust rights by giving notice under 7 U.S.C. § 499e(c)(3). See lnre Enoch Packing Co., 386 F. App'x

611, 613 (9th Cir. 2010) (per curiam) (unpublished); Evergreen Farms & Produce LLC v. ABL

Farms, 357 F. Supp. 3d 1252, 1256-57 (N.D. Ga. 2019); In re Choez, 594 B.R. 142, 161 (Bania.

E.D.N.Y. 2018); Bissett Produce, 512 B.R. at 538. Section 4993(c)(3) states that an unpaid seller,

like Palumbo, "shall lose the benefits" ofthe PACA trust ifthe seller fails to comply with the statute.

7 U.S.C. § 499e(c)(3); see 7C.F.R. § 46.46(t)(l ). Palumbo did not comply with section 4993(c)(3)

for its produce sold on or before September 20, 2018, when it failed to file a separate notice ofintent

to preserve PACA trust rights. See 7 C.F.R. § 46.46(t)(l); Bissett Produce, 512 B.R. at 538; cf. 7

C.F.R. § 46.46(t)(3). Thus, the court sustains defendants' objection as to Palumbo's produce sold

on or before September 20, 2018.

       Defendants' second and third objections to Palumbo's PACA claim asserts that the

contractual payment schedule between Palumbo and Unique did not comply with PACA because

Unique's payments were not made within the statutorily-mandated time frame. See [D.E. 123] 5-8;

see 7 C.F.R.§ 46.46(e)(1 ), (2); Idahoan Fresh v. Advantage Produce, Inc., 157 F.3d 197, 209 (3d Cir.

1998). Viewing the evidence in a light most favorable to Palumbo, the non-moving party, the court

finds that Palumbo and Unique agreed to several successive post-default payment plans. See Exs.

B--0 [D.E. 123-1 ]; 7 C.F.R. § 46.46(e)(3); Epic Fresh Produce, LLC v. Olympic Wholesale Produce,

Inc., No. 17-cv-8381, 2017 WL 6059971, at *7 (N.D. ID. Dec. 7, 2017) (unpublished); Heeren, LLC

v. Cherry Growers, LLC, No. 1:15-cv-47, 2015 WL 9450851, at *4 (W.D. Mich. Dec. 23, 2015)

(unpublished); cf. Spada Properties, Inc. v. Unified Grocers, Inc., 121 F. Supp. 3d 1070, 1086-88

                                                  3
(D. Or. 201 S). Moreover, assuming arguendo that Palumbo's November 27, 2018 email constitutes

a pre-default agreement for future shipments of produce, see Ex. G [D.E. 123-1], the terms comply

with PACA. See 7 C.F.R. § 46.46(e)(3). Accordingly, the court overrules defendants' objection.

        Defendants' final objection to Palumbo's PACA claim asserts that the court should exclude

Palumbo' s freight expenses from its claim. Defendants fail to cite any legal authority for its position

in either its objection or its motion to rule on the objection, and thereby violated this court's consent

order. See [D.E. 63] ,r 32. Thus, the court deems this objection waived.

                                                   C.
       The dispute between Patterson Repack and defendants turns on ~hether Patterson Repack

provided sufficient evidence for the court to find that it sent invoices (with PACA notices) to

defendants. See 7U.S.C. § 499e(c)(3); 7 C.F.R. § 46.46(f)(3}-{4); Bissett Produce, S12B.R. at 533.

Viewing the evidence in a light most favorable to Patterson Repack, the non-moving party, the court

findsthatPattersonRepackhasprovidedsuchevidence. See [D.E. 86, 86-1, 113, 113-1]; 7U.S.C.

§ 499e(c)(3); 7 C.F.R. § 46.46(f)(3}-{4); see D.M. Rothman & Co. v. Korea Commercial Bank of

N.Y., 411 F.3d 90, 96-97 (2d Cir. 200S); P.L.U.S. Brokerage, Inc. v. Jong Eun Kim, 908 F. Supp.

2d 711, 716 (D. Md. 2012); Dell's Maraschino Cherries Co. v. Shoreline Fruit Growers, Inc., 887

F. Supp. 2d 4S9, 477-78 (E.D.N.Y. 2012); cf. PACA Tr. Creditors of Lenny Perry's Produce, Inc.

v. Genecco Produce Inc., 913 F.3d 268, 278 (2d Cir. 2019); In re Yoder Co., 7S8 F.2d 1114,

1120-21 (6th Cir. 198S). Accordingly, the court overrules defendants' objection, and allows

discovery on the issue of Patterson Prepack' s PACA claim.

                                                  D.
       Ford's Produce did not respond to defendants' objection to including attomeys' fees and

interest in Ford's Produce' s PACA claim, and thereby violated this court's consent order. See [D.E.

                                                   4
63] ~ 33; cf. Kennyv. Quigg. 820 F.2d 665,670 (4th Cir. 1987); Nestorio v. Assocs. Comm. Cor;p.,

250 B.R. 50, 54-55 (D. Md. 2000); In re Blanton, 78 B.R. 442, 444 (D.S.C. 1987). Moreover, the

court already addressed this issue. See [D.E. 131] 3. Thus, the court overrules defendants'

objection.

                                                 II.

       On May 14, 2019, L&M, Palumbo Foods, and R.S. Hanline & Co. ("Hanline") objected to

the PACA claim of IB Honeycutt & Sons, Inc. ("Honeycutt'') [D.E. 128]. On May 28, 2019,

Honeycutt responded in opposition [D.E. 135].

       L&M, Palumbo Foods, and Hanline object that Honeycutt has not produced evidence to

support its claim that Unique was a creditor of Honeycutt, and argue that Honeycutt is entitled only

to its pro rata share in this case setoffby whatever amount, if any, that Unique owes. See [D.E. 128]

2. The court sustains L&M, Palumbo Foods, and Hanline's objection, allows Honeycutt to amend

its PACA claim, and allows L&M, Palumbo Foods, and Hanline to conduct discovery limited solely

to the amount that Unique owes to Honeycutt. See Genecco Produce Inc., 913 F.3d at 276-77; Scott

Farms v. Wayne Bailey, Inc., No. 7:18-CV-186-D, 2019 U.S. Dist. LEXIS 170343, at *23-24

(E.D.N.C. Sept. 27, 2019) (unpublished).

       OnMay 14, 2019, L&M, Palumbo Foods, and Hanline objected to PattersonRepack's claim

under PACA [D.E. 129]. On May 30, 2019, Patterson Repack responded in opposition [D.E. 139].

This objection turns on the same evidentiary issues concerning whether Patterson Repack sent

invoices (with PACA notices) to defendants. See [D.E. 125]. Thus, the court overrules L&M,

Palumbo Foods, and Hanline's objections.

       On June 10, 2019, L&M, Palumbo Foods, and Hanline moved for reconsideration of this

court's order of May 21, 2019 [D.E. 134]. On May 31, 2019, defendants responded in opposition


                                                 5
[D.E. 140]. On June 10, 2019, L&M moved for leave to file a sur-reply to defendant's reply of June

4, 2019 [D.E. 144, 144-1]. On June 10, 2019, defendants responded [D.E. 147].

        The court grants the motion for leave to file a sur-reply, but denies the motion for

reconsideration. Attorney "ignorance or carelessness" does not justify reconsideration under Rule

60(b). Robinson v. Wix Filtration Con,., 599 F.3d 403,413 (4th Cir. 2010); see Evans v. United

Life & Accident Ins. Co., 871 F.2d 466,472 (4th Cir. 1989); cf. Augusta Fiberglass Coatings, Inc.

v. Fodor Contracting Con,.• 843 F.2d 808, 811-12 (4th Cir. 1988). Alternatively, L&M, Palumbo

Foods, and Hanline do not raise a meritorious defense. See Augusta Fiberglass, 843 F.2d at 812; see

also Wainwright's Vacations, LLC v. Pan.Am. Airways Con,., 130 F. Supp. 2d 712, 718 (D. Md.

2001); cf. [D.E. 134] 2.

                                               m.
        In sum, the court SUSTAINS IN PART defendants' objections [D.E. 123, 124, 125, 127],

SUSTAINS IN PART L&M, Palumbo Foods, and Han.line's objections [D.E. 128, 129], DENIES

the motion for reconsideration [D.E. 134], and GRANTS L&M's motion to file a sur-reply [D.E.

144].

        SO ORDERED. This .J3... day of January 2020.



                                                        JSC.DEVERID
                                                        United States District Judge




                                                 6
